Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 05/21/2021 for application number 16/868,109. 

Response to Amendments
3.	The Amendment filed 05/21/2021 has been entered. Claims 21, 24, 26, 28, 29, 32, 34, and 36-40 have been amended. Claims 21-40 remain pending in the application. 

Response to Arguments
4.	Argument 1, Double Patenting Rejections
5.	Responding to Argument 1, Applicant has submitted a Terminal Disclaimer to overcome the Double Patenting Rejection issued in the last office action is sufficient. Thus, the Double Patenting Rejection is respectfully withdrawn.
6.	Argument 2, Applicant argues that Leiba and Wei fail to teach “in response to a detected selection of the selectable display element, scroll the group messaging thread to a display position within the group messaging thread window corresponding to a first highlight message of the one or more highlight messages,” as recited by the currently amended independent claims.
7.	Responding to Argument 2, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Ruan, is applied.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 26, 28, 29, 34, 36, 37, 39, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 21, 29, and 37, the claims recite “in response to a detected selection of the selectable display element, scroll the group messaging thread to a display position in the group messaging thread window corresponding to a first highlight message of the one or more highlight messages” from the independent claims. However, the specification does not support the above features. While the specification describes the scrolling operation of a user for a messaging thread (e.g. in paragraph 59 and figure 2B), it appears to be silent as to performing the scrolling operation based on the selectable control options as described in paragraph 60 below. As such, the claims lack written description. Claims 26, 28, 34, 36, 39, and 40 recite similar features and therefore also lack written description.
[0060] As discussed above, after a period of absence, the electronic communication system 100 identifies highlight messages from among the electronic messages added during the user's absence from the group messaging thread 216. In one or more embodiments, the electronic communication system 100 provides the identified highlight messages in a variety of ways. For example, in the embodiment illustrated in FIG. 2B, the messaging application provides a highlight message control 222 including selectable options for accessing the identified highlight messages. For instance, as shown in FIG. 2B, the highlight message control 222 includes buttons 224 a, 224 b, 224 c, and 224 d. In response to a detected selection of one of the buttons 224 a-224 d, the messaging application navigates within the group messaging thread 216 to different display positions corresponding to the highlight messages.

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 21-23, 26-31, 34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (U.S. Patent Application Pub. No. US 20180287981 A1) in view of Ruan et al. (U.S. Patent Application Pub. No. US 20160021213 A1).

Claim 21: Leiba teaches a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system (i.e. the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; para. [0014, 0018]) to: 
identify one or more highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element is overlaid on top of the group messaging thread window at a position within the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]); and 
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), the group messaging thread to a display position within the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach wherein the display element is overlaid on top of the window at a position adjacent to a participant's last-read electronic message; and scroll the group messaging thread.
However, Ruan teaches wherein the selectable display element is overlaid on top of the group messaging thread window at a position adjacent to a participant's last-read electronic message within the group messaging thread (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed; para. [0052]); and in response to a detected selection of the selectable display element, scroll the group messaging thread to a display position within the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 22: Leiba and Ruan teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to identify the one or more highlight messages by: calculating a score for each of the electronic messages added to the group messaging thread during the period of time corresponding to the absence of the participant from the group messaging thread (i.e. the messages chosen for generating the summary may be determined based on the scores assigned to each message and a threshold score; para. [0027]), wherein calculating the score is based on one or more of: a digital media item in each electronic message, a question within each electronic message, a hyperlink within each electronic message, event information within each electronic message, a mention of the participant within each electronic message, message activity surrounding each electronic message, or a networking system coefficient between the participant and a sender of each electronic message (i.e. group chat messages generated while a user is away or over a user-defined period of time may be analyzed and prioritized based on determining messages directly addressed to the user, messages that mention topics that the user is interested in, and messages associated with people related to the user. Additionally, messages may be prioritized based on determining that a message is a question to the user, an action item for the user, or a request of the user; para. [0023]); and determining electronic messages with a calculated score higher than a threshold score are highlight messages (i.e. if the threshold score is 0.8, then all messages with a combined score of 0.8 or higher may be selected for the summary; para. [0027]).

Claim 23: Leiba and Ruan teach the non-transitory computer-readable medium as recited in claim 22. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to determine a highlight category for each of the one or more highlight messages based on contents of each of the one or more highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]).

Claim 26: Leiba and Ruan teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to the group messaging thread to the display position within the group messaging thread window corresponding to the first highlight message by: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages; and the group messaging thread within the group messing thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).
Leiba does not explicitly teach scroll the group messaging thread.
However, Ruan teaches scroll the group messaging thread to the display position within the group messaging thread window corresponding to the first highlight message (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]) by: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages (i.e. the missed feed manager 240 generates a missed feed unit. A missed feed unit is an object placed in a content feed that is associated with one or more missed content items. The missed feed unit may be, e.g., a link to a missed content feed that includes one or more missed content items, one more missed content items, a link to one or more missed content items within the content feed, or some combination thereof; para. [0049]); and scrolling the group messaging thread within the group messing thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
 to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 27: Leiba and Ruan teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to reposition the selectable display element overlaid on top of the group messaging thread window to a position adjacent to the first highlight message (i.e. figs. 2, 3a, position of the message prompt indicator (300); para. [0064]).

Claim 28: Leiba and Ruan teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to: detect a second selection of the selectable display element; and the group messaging thread to a display position within the group messaging thread window corresponding to a second highlight message (i.e.  Expand a message viewing area on a partial area of the user conversation interface if an expansion operation on the message prompt indicator is detected, the message viewing area used to display the unread message; para. [0090]).
Leiba does not explicitly teach scroll the group messaging thread.
However, Ruan teaches scroll the group messaging thread (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing 

Claim 29: Leiba teaches a system comprising:
at least one processor (i.e. processor; para. [0029]); and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by at the at least one processor, cause the system (i.e. the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; para. [0014, 0018]) to: 
identify one or more highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element is overlaid on top of the group messaging thread window at a position within the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]); and 
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), the group messaging thread to a display position within the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach wherein the display element is overlaid on top of the window at a position adjacent to a participant's last-read electronic message; and scroll the group messaging thread.
However, Ruan teaches wherein the selectable display element is overlaid on top of the group messaging thread window at a position adjacent to a participant's last-read electronic message within the group messaging thread (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed; para. [0052]); and in response to a detected selection of the selectable display element, scroll the group messaging thread to a display position within the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 30: Leiba and Ruan teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to identify the one or more highlight messages by: calculating a score for each of the electronic messages added to the group messaging thread during the period of time corresponding to the absence of the participant from the group messaging thread (i.e. the messages chosen for generating the summary may be determined based on the scores assigned to each message and a threshold score; para. [0027]), (i.e. group chat messages generated while a user is away or over a user-defined period of time may be analyzed and prioritized based on determining messages directly addressed to the user, messages that mention topics that the user is interested in, and messages associated with people related to the user. Additionally, messages may be prioritized based on determining that a message is a question to the user, an action item for the user, or a request of the user; para. [0023]); and determining electronic messages with a calculated score higher than a threshold score are highlight messages (i.e. if the threshold score is 0.8, then all messages with a combined score of 0.8 or higher may be selected for the summary; para. [0027]).

Claim 31: Leiba and Ruan teach the system as recited in claim 30. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to determine a highlight category for each of the one or more highlight messages based on contents of each of the one or more highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]).

Claim 34: Leiba and Ruan teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to n the group messaging thread to the display position within the group messaging thread window corresponding to the first highlight message by: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages; and the group messaging thread within the group messaging thread window to a display position within the group messaging thread window corresponding (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).
Leiba does not explicitly teach scroll the group messaging thread.
However, Ruan teaches scroll the group messaging thread to the display position within the group messaging thread window corresponding to the first highlight message (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]) by: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages (i.e. the missed feed manager 240 generates a missed feed unit. A missed feed unit is an object placed in a content feed that is associated with one or more missed content items. The missed feed unit may be, e.g., a link to a missed content feed that includes one or more missed content items, one more missed content items, a link to one or more missed content items within the content feed, or some combination thereof; para. [0049]); and scrolling the group messaging thread within the group messing thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 35: Leiba and Ruan teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to reposition the selectable display element overlaid on top of the group messaging thread window to a position adjacent to the first highlight message (i.e. figs. 2, 3a, position of the message prompt indicator (300); para. [0064]).

Claim 36: Leiba and Ruan teach the system as recited in claim 35. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to: detect a second selection of the selectable display element; and scroll the group messaging thread to a display position within the group messaging thread window corresponding to a second highlight message (i.e.  Expand a message viewing area on a partial area of the user conversation interface if an expansion operation on the message prompt indicator is detected, the message viewing area used to display the unread message; para. [0090]).
Leiba does not explicitly teach scroll the group messaging thread.
However, Ruan teaches scroll the group messaging thread (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 37: Leiba teaches a method comprising: 
identifying one or more highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element is overlaid on top of the group messaging thread window at a position within the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]); and 
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), the group messaging thread to a display position within the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach wherein the display element is overlaid on top of the window at a position adjacent to a participant's last-read electronic message; and scrolling the group messaging thread.
However, Ruan teaches wherein the selectable display element is overlaid on top of the group messaging thread window at a position adjacent to a participant's last-read electronic message within the group messaging thread (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed; para. [0052]); and in response to a detected (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 40: Leiba and Ruan teach the method as recited in claim 37. Leiba further teaches detecting a second selection of the selectable display element; and the group messaging thread to a display position within the group messaging thread window corresponding to a second highlight message (i.e.  Expand a message viewing area on a partial area of the user conversation interface if an expansion operation on the message prompt indicator is detected, the message viewing area used to display the unread message; para. [0090]).
Leiba does not explicitly teach scrolling the group messaging thread.
However, Ruan teaches scrolling the group messaging thread (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

	Claims 24-25, 32-33, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (U.S. Patent Application Pub. No. US 20180287981 A1) in view of Ruan et al. (U.S. Patent Application Pub. No. US 20160021213 A1) and further in view of Hwang et al. (U.S. Patent Application Pub. No. US 20140075375
A1).

Claim 24: Leiba and Ruan teach the non-transitory computer-readable medium as recited in claim 23. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to generate the selectable display element comprising individually selectable portions associated with the determined highlight categories (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).
Leiba and Ruan do not explicitly teach wherein each individually portion further includes an indication of a number of highlight messages associated with a corresponding highlight category.
However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with a corresponding highlight category (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Ruan to include the feature of Hwang. One would have been motivated to make this modification because the user can quickly visualize the number of unread message within the category.

Claim 25: Leiba, Ruan, and Hwang teach the non-transitory computer-readable medium as recited in claim 24. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to detect a selection of the selectable display element by detecting a selection of one portion of the selectable display element (i.e. The user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]).

Claim 32: Leiba and Ruan teach the system as recited in claim 31. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to generate the selectable display element comprising individually selectable portions associated with the determined highlight categories (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).
Leiba and Ruan do not explicitly teach wherein each individually portion further includes an indication of a number of highlight messages associated with a corresponding highlight category.
However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with a corresponding highlight category (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Ruan to include the feature of Hwang. One would have been motivated to make this modification because the user can quickly visualize the number of unread message within the category.

Claim 33: Leiba, Ruan, and Hwang teach the system as recited in claim 32. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to detect a selection of the selectable display element by detecting a selection of one portion of the selectable display element (i.e. The user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]).

Claim 38: Leiba and Ruan teach the method as recited in claim 37. Leiba further teaches determining a highlight category for each of the one or more highlight messages based on contents of each of the one or more highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]); and generating the selectable display element comprising individually selectable portions associated with the determined highlight categories (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).
Leiba and Ruan do not explicitly teach wherein each individually portion further includes an indication of a number of highlight messages associated with a corresponding highlight category.
However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with a corresponding highlight category (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Ruan to include the feature of Hwang. One would have been motivated to make this modification because the user can quickly visualize the number of unread message within the category.

Claim 39: Leiba, Ruan, and Hwang teach the method as recited in claim 38. Leiba further teaches detecting a selection of the selectable display element by detecting a selection of one portion of the selectable display element (i.e. the user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]); and wherein the group messaging thread to the display position within the group messaging thread window corresponding to the first highlight message comprises: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages; and the group messaging thread within the group messaging thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).
 does not explicitly teach scrolling the group messaging thread.
However, Ruan teaches scrolling the group messaging thread (i.e. fig. 6A, the missed feed unit may be a selectable link titled “Missed Stories” that overlays a portion of the content feed and, if selected, scrolls the content feed to a first missed content item of one or more missed content items; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Hwang to include the feature of Ruan. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kim et al. (Pub. No. US 20170111308 A1), a bar 1101 corresponding to the number or quantity of messages provided through a chat room is displayed on one side of the screen. The bar 1101 may display identifiers 1101-1, 1101-2, and 1101-3 corresponding to positions of messages unread by the user among the messages provided through the chat room.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173